FIRST AMENDMENT TO AMENDED AND RESTATED SECURITIES LENDING AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED SECURITIES LENDING AGREEMENT (“First Amendment”) is made and entered into effective as of December 31, 2013 by and between U.S. Bank National Association (“Bank”) and Baird Funds, Inc. (“Baird”), on behalf of each of its series identified on Exhibit A attached hereto (each such series hereinafter referred to as a separate “Customer”). WHEREAS, Bank and Baird, on behalf of certain of its series, are parties to that certain Amended and Restated Securities Lending Agreement dated as of December 10, 2010 (“Agreement”); and WHEREAS, the parties desire to amend the Agreement in the manner set forth herein. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.The final sentence of Section 5 of the Agreement shall hereby be deleted and replaced with the following: “U.S. Bank shall require that the Borrower provide Collateral for Loaned Securities equal to at least 102% of the Market Value of the Loaned Securities and any accrued interest thereon as of the close of business on each preceding business day.” 2.Exhibit A to the Agreement shall hereby be deleted and replaced by Exhibit A to this First Amendment. 3.Exhibit D to this First Amendment shall hereby be inserted as Exhibit D to the Agreement. 4.The Agreement, including this First Amendment, represents the entire agreement between the parties. Except as modified by this First Amendment, the Agreement remains in full force and effect according to its terms. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, the undersigned parties have entered into this First Amendment effective as of the date first above written. U.S. BANK NATIONAL ASSOCIATION By: /s/ Kenneth L. Delecki Name: Kenneth L. Delecki Title: Head of Securities Lending BAIRD FUNDS, INC. on behalf of each series thereof listed on Exhibit A hereto By: /s/ Mary Ellen Stanek Name: Mary Ellen Stanek Title: President 2 EXHIBIT A LIST OF FUNDS/PORTFOLIOS Baird LargeCap Fund Baird Intermediate Bond Fund Baird Aggregate Bond Fund Baird Core Plus Bond Fund Baird Short-Term Bond Fund Baird MidCap Fund Baird Ultra Short Bond Fund Such other Funds/Portfolios that Baird Funds may establish from time to time 3 EXHIBIT D CUSTOMER INFORMATION SHEET Please provide the Bank with the following information: Name: Baird Funds, Inc. Tax identification number: see below (for multiple tax identification numbers, please use the bottom half of this page) Principal place of business:777 East Wisconsin Avenue, Suite 2500 Milwaukee, WI 53202 State and nation of incorporation or organization: Wisconsin, USA Address (or the address of your registered agent) within state of incorporation or organization: 777 East Wisconsin Avenue, MK-WI-T10F Milwaukee, WI 53202 If multiple legal entities will be lending securities under this Customer Agreement, please list the name of each entity and its unique tax identification number below (attach additional pages if necessary): Name Tax ID Baird LargeCap Fund Baird Intermediate Bond Fund Baird Aggregate Bond Fund Baird Core Plus Bond Fund Baird Short-Term Bond Fund Baird MidCap Fund Baird Ultra Short Bond Fund Such other Funds/Portfolios that Baird Funds may establish from time to time
